  1   Brian S. Healy, State Bar No. 112371
      TIERNEY, WATSON & HEALY
  2   A Professional Corporation
      351 California Street, Suite 600
  3   San Francisco, California 94104
      Telephone: (415) 974-1900
  4   Facsimile: (415) 974-6433
      Email: brian@tw2law.com
  5
      Attorneys for Creditor
  6   Bank of the West

  7

  8
                               UNITED STATES BANKRUPTCY COURT
  9
                               NORTHERN DISTRICT OF CALIFORNIA
 10

 11

 12   In Re:                                        )      Case No: 20-51623
                                                    )
 13   Sherry Virginia Seitzinger,                   )
                                                    )
 14                  Debtor.                        )
                                                    )
 15                                                 )

 16       OPPOSITION TO DEBTOR’S MOTION TO EXTEND THE AUTOMATIC STAY

 17            A. Summary of Opposition.

 18            Bank of the West (sometimes “BOTW”) opposes the Debtor’s Motion to Extend

 19   the Automatic Stay (“Motion”) as not filed in good faith and not in the best interest of the

 20   creditors, including Bank of the West.

 21            B. Background.

 22            Bank of the West has a claim based upon a loan to Ms. Seitzinger secured by

 23   commercial real property commonly known as 2722 Bayview Dr., Fremont, California

 24   (hereinafter “Real Property”)1.

 25
               1
 26         For unknown reasons Debtor listed Bank of the West as an unsecured creditor on
      Form B 104 (List of Creditors Who Have the 20 Largest Unsecured Claims) (Doc#1, page
 27   9).

 28
      OPPOSITION
Case: 20-51623   TO27
               Doc# DEBTOR’S    MOTION Entered:
                       Filed: 12/07/20 TO EXTEND    THE 14:40:23
                                                12/07/20 AUTOMATIC STAY
                                                                 Page 1 of 5
                                                                            Page 1
  1          The current petition was filed to forestall a foreclosure sale that was set for

  2   November 12, 2020, the same date the petition was filed.

  3          This is the 5th bankruptcy petition filed by Ms. Seitzinger. See case numbers 17-

  4   52189, 19-50024, 19-51250, and 20-51314.

  5          Cases 17-52189, 19-50024, and 19-51250, were dismissed due to her failure to

  6   file schedules and her failure to appear at the First Meeting of Creditors.

  7          The fourth case, case number 20-51314, was dismissed on October 28, 2020 for

  8   failure to complete the filing of necessary schedules after being granted two extensions.

  9          In addition, late last year Debtor unsuccessfully sought a preliminary injunction in

 10   the state court (Sherry Seitzinger v. Bank of the West, Alameda County Superior Court

 11   Case No. HG20051106). The request for a preliminary injunction was denied and the

 12   case was ultimately dismissed with prejudice pursuant to the written settlement

 13   agreement referenced below.

 14          C. The Current Case Was Not Filed in Good Faith

 15          The debtor has the burden to prove that the current petition was filed in good

 16   faith and there is a presumption that bad faith exists if “there has not been a substantial

 17   change in the financial or personal affairs of the debtor since the dismissal of the next

 18   most previous case . . .or for any other reason to conclude that the later case will not be

 19   concluded . . . .” 11 U.S.C. § 362(c)(3)(C)(i)(III).

 20          The only substantive aspect of the debtor’s declaration is that she expect her

 21   “income to increase with more near-term income from renting my properties”. (Doc# 18,

 22   paragraph 3).

 23          The Debtor only owns two pieces of real property - 1) her residence in Gilroy,

 24   and 2) the commercial Real Property in Fremont.

 25          The Debtor has a loan issued by BOTW which is a loan through a U.S. Small

 26   Business Administration (“SBA”) program. The Debtor, by the terms of the loan

 27   documents, is obligated to occupy 51% of the Real Property. (See Certificate of

 28
      OPPOSITION
Case: 20-51623   TO27
               Doc# DEBTOR’S    MOTION Entered:
                       Filed: 12/07/20 TO EXTEND    THE 14:40:23
                                                12/07/20 AUTOMATIC STAY
                                                                 Page 2 of 5
                                                                            Page 2
  1   Borrower attached to accompanying Declaration of Brian S. Healy). As such, there is

  2   no true prospect that the Debtor can rent a portion of the Real Property.

  3          In addition, Debtor has not offered any evidence that the Real Property is listed

  4   for rent, listed with a leasing agent, and for rent or addressed how long the Real

  5   Property has been empty, without a renter and/or rent, and without a leasing agent2.

  6          The other real property is her residence in Gilroy. Based upon the Debtor’s

  7   filings in case 20-51314 the residential property was repeatedly vandalized and was in

  8   a state of disrepair. (See Supplemental Declaration of Sherry Seitzinger, Doc#24).

  9          The Debtor offers no explanation as to how she can have that property cleaned

 10   and presented for the rental market within a reasonable period of time, nor does the

 11   Debtor indicate where she will live if that property is rented.

 12          D. The Obligation Due Bank of the West Is Fully Due and Owing.

 13          In early March 2020, in settlement of a law suit filed in Alameda County Superior

 14   Court, Debtor and Bank of the West, entered into a Loan Forbearance and Release

 15   Agreement (“Settlement Agreement”), a true and correct copy of which is attached to

 16   the accompanying Declaration of Brian S. Healy. Per that Settlement Agreement, it

 17   was agreed that the then pending foreclosure sale would be continued and that Debtor

 18   would fully satisfy the debt due Bank of the West no later than July 31, 2020. The

 19   Settlement Agreement also required the Debtor to list the Real Property for sale with a

 20   broker which the Debtor failed to do.

 21          The Debtor’s motion for an extension of the automatic stay states that it is her

 22   intention to propose “a new 30-year mortgage or a long-term (e.g., 10 year +)

 23   repayment plan for the mortgage arrears on the properties’ mortgage loans. The

 24   Chapter 13 Plan (sic) is expected to be a 100% plan.” Bank of the West will not consent

 25   to such treatment.

 26
             2
 27          Debtor has not filed an application to employ a leasing agent in any of her prior
      bankruptcy cases, or in this case.
 28
      OPPOSITION
Case: 20-51623   TO27
               Doc# DEBTOR’S    MOTION Entered:
                       Filed: 12/07/20 TO EXTEND    THE 14:40:23
                                                12/07/20 AUTOMATIC STAY
                                                                 Page 3 of 5
                                                                            Page 3
  1          E. Debtor’s Requested Relief Is Improper and Violates Section 362.

  2          Debtor’s requested relief is improper and violates Section 362 because it seeks

  3   an order extending the automatic stay “ . . . until the Debtor’s Chapter 11 case is

  4   completed or dismissed . . .” (Motion, Doc#16, page 2, lines 6-9 and page 7, lines 9-

  5   11).

  6          Section 362 (c)(3), upon which Debtor’s Motion is based, does not includes such

  7   unrestricted relief and is not intended to strike the creditors’, the US T rustee’s, and/or

  8   the Court’s rights under Section 362.

  9          F. Conclusion.

 10          The court should deny Debtor’s Motion as not filed in good faith, not in the best

 11   interest of the creditors, including Bank of the West, and beyond the authority set forth

 12   in Section 362 (c)(3).

 13   DATED: December 7, 2020
                                                          TIERNEY, WATSON & HEALY
 14                                                       A Professional Corporation

 15
                                                     By     /s/ Brian S. Healy
 16                                                       Brian S. Healy

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      OPPOSITION
Case: 20-51623   TO27
               Doc# DEBTOR’S    MOTION Entered:
                       Filed: 12/07/20 TO EXTEND    THE 14:40:23
                                                12/07/20 AUTOMATIC STAY
                                                                 Page 4 of 5
                                                                            Page 4
  1                               CERTIFICATE OF SERVICE
  2          I am a citizen of the United States and am over the age of eighteen years. I am
  3   not a party to the within above-entitled action. I am employed at Tierney, Watson &
  4   Healy whose address is 351 California Street, Suite 600, San Francisco, California
  5   94104. I am readily familiar with the firm's practice for collection and processing of
  6   correspondence for mailing with the United States Postal Service. The documents
  7   listed below would be deposited with the United States Postal Service that same day in
  8   the ordinary course of business.
  9
                   REQUEST FOR NOTICE WITH CERTIFICATE OF SERVICE
 10
      The envelope(s) was addressed as follows:
 11
             DEBTOR
 12          Sherry V. Seitzinger
             2722 Bayview Drive
 13          Fremont, CA 94536-6518
 14          I certify that the participants listed below in the case are registered CM/ECF
 15   users and that service will be accomplished by the CM/ECF system.
 16        DEBTOR’S COUNSEL                        U.S. TRUSTEE
           E. Vincent Wood, Esq.                   Office of the U.S. Trustee / SJ
 17        The Law Offices of E. Vincent Wood      U.S. Federal Bldg.
           1501 N. Broadway, Suite 261             280 S 1st St. #268
 18        Walnut Creek, CA 94596                  San Jose, CA 95113-3004
 19
             I declare under penalty of perjury that the foregoing is true and correct.
 20
      Executed on December 7, 2020, at Walnut Creek, California.
 21

 22
                                                   /s/
 23                                              Brian S. Healy
 24

 25

 26

 27

 28
Case: 20-51623    Doc# 27    Filed: 12/07/20   Entered: 12/07/20 14:40:23     Page 5 of 5
